Citation Nr: 1455912	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  13-10 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, as a result of exposure to herbicides.

2.  Entitlement to a rating in excess of 70 percent disabling for post traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for paroxysmal atrial fibrillation, claimed as ischemic heart disease and a heart condition.

4.  Whether new and material evidence has been submitted to reopen previously denied claims for service connection for liver problems to include cirrhosis and Hepatitis C.  

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Attorney John R. Worman


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDING OF FACT

In October 2014, prior to adjudication, VA was notified of the Veteran's death via a a Social Security Administration Inquiry.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  
38 C.F.R. § 20.1106 (2014). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."


ORDER

The appeal is dismissed.



____________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


